Order entered April 11, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00409-CV

                  IN RE WYNNE MOTORCOACHES, LLC, Relator

                Original Proceeding from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-01872-B

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE